The judgment of the court was pronounced by
Slidell, J.
There is nothing in the pleadings or proceedings anterior to judgment, to show the matter in dispute in this case exceeds $300. After-judgment a petition of appeal was presented, in which there is an allegation to the following effect: “ There is errror to his great injury and .damage, viz: to his damage in a sum far above $300.” This allegation is vague; but if it be considered as sufficiently alleging that the matter in .dispute exceeded $300, still it is to be observed that a rule was taken by the plaintiff to show cause why the order of appeal should not be rescinded upon various grounds, among which was that the matter in dispute .did not exceed in value $300. An issue was then tendered in the court below upon this question of fact, upon which a full opportunity was presented to the defendant to offer testimony as to the amount. This *71opportunity was not embraced; no testimony was offered; and, being without any thing before us to establish our right to consider this cause, the appeal must be dismissed. See Plique v. Bellomé, 2 Annual Rep. p. 293.

Appeal dismissed.